Filed 12/1/15 P. v. Reynoso CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B263157

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA062211-01)
         v.

BRANDON M. REYNOSO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Kathleen Blanchard, Judge. Affirmed.


         John L. Stanley, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                                       ******
       Brandon M. Reynoso appeals from a judgment following his no contest plea and
conviction for two counts of attempted murder. Pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende), appellant’s counsel filed an opening brief requesting that this court
review the record and determine whether any arguable issues exist on appeal. We have
reviewed the entire record and find no arguable issue. We affirm.
                               PROCEDURAL HISTORY
       In an amended information, appellant was charged with three counts of attempted
murder (Pen. Code, §§ 187, subd. (a), 664; counts 1, 5, 6); assault with a semiautomatic
firearm (Pen. Code, § 245, subd. (b); count 2); possession of a firearm by a felon (Pen.
Code, § 29800, subd. (a)(1); count 3); and possession of ammunition by a felon (Pen.
Code, § 30305, subd. (a)(1); count 4). Various firearm, personal injury, gang, and other
enhancements were alleged. Pursuant to a negotiated disposition, appellant pled no
contest to the attempted murder counts 1 and 5 and admitted the accompanying
enhancements. He was sentenced to 56 years eight months in prison, comprised of nine
years for count 1, doubled to 18 years because of a prior strike conviction (Pen. Code, §§
667, subds. (b)-(j), 1170.12); 20 years for using a firearm during the commission of the
offense (Pen. Code, § 12022.53, subd. (c)); 10 years for a gang enhancement (Pen. Code,
§ 186.22, subd. (b)); three years for personally inflicting great bodily injury (Pen. Code, §
12022.7, subd. (a)); one year four months for count 5, doubled to four years eight months
due to his prior strike (Pen. Code, §§ 667, subds. (b)-(j), 1170.12); and one year for a
prior prison term (§ 667.5, subd. (b)). Appellant timely appealed.
                               STATEMENT OF FACTS
       At approximately 1:15 a.m. on February 2, 2014, deputy sheriffs responded to a
report of a loud party on Avocado Lane in Palmdale. While en route, it was reported
shots had been heard in the area with a possible gunshot victim. When they arrived, they
found victim Vincent H. lying in front of the residence on his back, fading in and out of
consciousness. He was transported to the hospital and treated for a gunshot wound to his
back. While there, he stated he was at a party at the residence on Avocado Lane when he



                                             2
heard someone scream, “Gun, gun, he has a gun!” He went out the front door when he
heard two gunshots and fell to the ground. He did not see who shot him.
       A few weeks later, appellant was arrested and officers found a small
semiautomatic firearm on him. During an interview while in custody, appellant was
asked about the shooting on Avocado Lane. After changing his story numerous times, he
admitted he was present at the party, he had possessed a firearm, and he had fired it
during the party.
                                      DISCUSSION
       We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
August 31, 2015, we advised appellant he had 30 days to submit any contentions or
issues he wished us to consider. Appellant did not file a supplemental brief.
       We have examined the entire record. We are satisfied no arguable issues exist and
appellant’s counsel has fully satisfied his responsibilities under Wende. (Smith v.
Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see People v.
Kelly (2006) 40 Cal.4th 106, 123-124.)
                                     DISPOSITION
       The judgment is affirmed.



                                                 FLIER, J.

       WE CONCUR:



              BIGELOW, P. J.



              RUBIN, J.



                                             3